Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 1 of 14 PageID #: 2



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS                    MAR 18 2020
                               BEAUMONT DIVISION
                                                                      Clerk, U.S. District Court
                                                                           Texas Eastern
UNITED STATES OF AMERICA                §
                                        §
VS.                                     § CRIMINAL NO. l:20-CR-33 WCf )C£&
                                        §
GRIGORIY T. RODONAIA                    §
                                   INDICTMENT


THE UNITED STATES GRAND JURY CHARGES:

                                    Introduction

At times material to this Indictment:

      TRICARE is the health care program for uniformed service members, retirees,

and their families around the world. TRICARE provides comprehensive coverage to


all beneficiaries, including various health care plans covering in-patient care, out¬


patient care, and prescription drug coverage. The Defense Health Agency, an agency of

the United States Department of Defense, is the administrator of TRICARE.


      The Medicare Program ( Medicare ) is a federal health care program providing

benefits to persons who are over the age of sixty-five and some persons under the age


of sixty-five who are blind or disabled. Individuals who receive benefits under

Medicare are referred to as Medicare “beneficiaries.



      The Texas Medical Assistance Program (“Medicaid”) is a health care benefit


program jointly funded by the State of Texas and the federal government. The


                                            1
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 2 of 14 PageID #: 3



Medicaid program helps pay for reasonable and necessary medical procedures and

services provided to individuals who are deemed eligible under state low-income

programs. Individuals who receive Medicaid program benefits are referred to as


 recipients.



      Tricare, Medicare, and Medicaid are all “federal health care benefit programs ,


as defined in Title 18, United States Code, Section 24(b), in that each is a public or

private plan affecting commerce under which medical benefits, items, and services

are provided to individuals and under which individuals and entities who provide


medical benefits, items, or services may obtain payments.



      TRICARE, Medicare, and Medicaid require provider physicians sign

agreements in which they state that they are familiar with each program s billing


requirements and in which they promise to abide by the policies and procedures of

the programs and promise not to submit false or fraudulent claims.


       Providers accepting Medicare and Medicaid payments are prohibited from


requiring patients or beneficiaries under such federal health care programs to pay cash

for covered services in lieu of Medicare or Medicaid payments. Even if a physician

obtains a waiver from the health care programs for cash payments, such payments


cannot exceed the amount the federal program would have paid for such service.




                                           2
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 3 of 14 PageID #: 4



        Medicare, Medicaid, BCBS and Aetna require that a physician document

every service rendered to an individual for which a claim is submitted. This


documentation is part of a patient s medical record, which physicians are required to

retain per each program.



        Defendant Gri oriy T. Rodonaia, M.D., was a family medicine practitioner


in Beaumont, Texas, in the Eastern District of Texas, who was eligible to provide

services to TRICARE, Medicare, and Medicaid beneficiaries, including physician

visits and the issuance of prescriptions for medications and drugs whose cost to the

beneficiary was paid for by such federal health care benefit programs.


         Defendant Gri oriy T. Rodonaia, M.D., was an opioid treatment provider


which required adherence to regulations that medications used in such treatment be


dispensed or administered by either the practitioner or an agent of the practitioner

under his supervision. An agent must be a pharmacist, registered nurse, licensed


practical nurse or any other healthcare professional authorized by Federal and State

law to administer and dispense opioid drugs.


                                 Counts 1 -16 (Violation: 18 U.S.C. 1347 Health
                                                Care Fraud; 18 U.S.C. 2 Aiding and
                                                    Abetting)

        The Introduction regarding Federal Health Care Programs contained in this

Indictment are re-alleged and incorporated by reference as though fully set forth herein.



                                             3
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 4 of 14 PageID #: 5



       From on or about January 2015, and continuing through on or about December

2015, the exact dates being unknown to the Grand Jury, in the Eastern District of Texas,

and elsewhere, Grigoriy T. Rodonaia, defendant, did knowingly and willfully execute

and attempt to execute a scheme and artifice to defraud a health care benefit program

affecting commerce, as defined in 18 U.S.C. §24(b), that is, TRICARE, and to obtain, by

means of materially false and fraudulent pretenses, representations, and promises, money

and property owned by, and under the custody and control of, said health care benefit

programs, in connection with the delivery of and payment for health care benefits, items,

and services.


                                The Scheme and Artifice

        Health care benefit programs reimburse pharmacies for valid prescription

medication prescribed by enrolled physicians in the usual course of professional practice.

Defendant Grigoriy T. Rodonaia entered into an illicit agreement with a representative

of Memorial Compounding Pharmacy in Houston, Texas, to issue prescriptions in the

name of TRICARE beneficiaries in exchange for a kickback or payment for each

prescription that was reimbursed by the TRICARE program. The representative of

Memorial Compounding Pharmacy would provide Defendant Grigoriy T. Rodonaia the

personal information of the TRICARE beneficiary needed to issue the prescription.

Defendant Grigoriy T. Rodonaia participated in the scheme by electronically issuing

prescriptions from his Beaumont office directly to Memorial Compounding Pharmacy for

specially compounded scar creams using the names, dates of birth, and Health Insurance

Claim Numbers of TRICARE beneficiaries without the specific knowledge of the

                                            4
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 5 of 14 PageID #: 6



beneficiary and without having examined or consulted with the beneficiary. The

prescriptions were billed to TRICARE by the pharmacy at the approximate cost of $9,000

- $13,000 per prescription and the prescriptions authorized multiple refills. Over six

hundred prescriptions in the names of approximately 140 beneficiaries were issued by

defendant Grigoriy T. Rodonaia in this manner outside the usual course of professional

practice and without medical necessity. As a result of the scheme and artifice TRICARE

received over six hundred fraudulent claims for specially compounded scar creams and

paid approximately $6,700,000 in TRICARE funds to Memorial Compounding

Pharmacy.


         On or about the below dates, in the Eastern District of Texas, Defendant Gri oriy

T. Rodonaia, aided and abetted by others known and unknown to the grand jury,

knowingly and willfully executed and attempted to execute the aforesaid scheme by

electronically issuing prescriptions from his Beaumont office to Memorial Compounding

Pharmacy which resulted in the submission of the following claims to TRICARE for

specially compounded scar cream prescriptions which were written outside the usual

course of professional practice and were without medical necessity, causing a loss to the

TRICARE benefit program.

                        Approximate
                        Date of
                        Prescription                              Amount
            Beneficiary and related          Prescription Paid By
  Count     and HCIN claim                      Number TRICARE
            R. P.
     1      5052          April 10,2015         104711 $ 9,246.88



                                            5
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 6 of 14 PageID #: 7




             J. D.
    2        9294         April 13,2015          104191         $ 12,902.94
             M. T.
    3        7188         April 17,2015          105300         $ 12,902.94
             M. T.
    4        7188         April 17, 2015         105301         $ 9,949.18
             M. T.
    5        7188         April 17,2015          105302         $ 9,226.88
             D. M.
    6        6523         April 17,2015          104577         $ 12,922.94
             C. H.
    7        4424         April 17,2015          104551         $ 12,902.94
             C. H.
    8        4424         April 17,2015          104552         $ 9,949.18
             C. H.
    9        4424         April 22, 2015         104703         $ 9,226.88
             S. H.
    10       2499         April 23,2015          104838         $ 9,969.18
             B. S.
    11       3981         April 23,2015          104908        $ 12,922.94
             T.T.
    12       7161         April 23,2015          104943         $ 12,902.94
             M. P.
    13       5956         April 23, 2015         104563        $ 12,922.94
             S. W.
    14       1330         April 23,2015          104975        $ 12,922.94
             M. P.
    15       5956         April 24, 2015         104564        $ 9,969.18
             S. T.
    16       0609         April 29,2016          106226        $ 12,922.94


        All in violation of 18 U.S.C. §§ 1347 and 2.




                                   Counts 17 -21 (Violation: 18 U.S.C. § 1028A
                                                          A gravated Identity Theft)

         The Introduction regarding Federal Health Care Programs and the scheme

                                             6
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 7 of 14 PageID #: 8



alleged in Counts 1 -16 in this Indictment are re-alleged and incorporated by reference as

though fully set forth herein.

          On or about the below dates, in the Eastern District of Texas, Grigoriy T.

Rodonaia, defendant, did knowingly use without lawful authority, a means of

identification of another person, that being the names, dates of birth, and Health

Insurance Claim Numbers of TRICARE beneficiaries, during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c), to wit: Section 18 U.S.C. § 1347, Health

Care Fraud, knowing that the means of identification belonged to another actual person.

                            Approximate
                              Date of
                            Prescription                                 Amount
             Beneficiary    and Related           Prescription          Paid By
  Count      and HICN            Claim            Number(s)            TRICARE
                J. D.
    17          9294       April 21, 2015     104628 - 104629 $ 19,176.06
                B. S.
    18          3981       April 22, 2015     104148/ 104697     $ 19,216.06
                S. H.
    19           2499      April 23,2015      104836 - 104837 $ 22,169.82
                T. T.
    20           7161      April 23,2015      104944 - 104945    $ 19,176.06
                S. W.
    21           1330      April 24, 2015     104976 - 104977    $ 19,216.06



         In violation of 18 U.S.C. § 1028A.



                                         Count 22 (Violation: 18 U.S.C. 1035
                                                     False Statements Relating to
                                                     Health Care Matters)

          From on or about May 26,2016 to on or about May 27,2016, in the Eastern District


                                              7
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 8 of 14 PageID #: 9



of Texas, Grigoriy T. Rodonaia, defendant, did knowingly and willfully make materially

false, fictitious, and fraudulent statements and representations in connection with the

delivery of or payment for health care benefits, items, and services involving TRICARE, a

health care benefit program as defined in 18 U.S.C. § 24(b), in that, in response to an audit

request for records by the Defense Health Agency, an agency of the United States

Department of Defense, defendant knowingly created and submitted patient files and

records of TRICA E beneficiaries as though he had examined or consulted with such

patients prior to issuing prescriptions for specially compounded scar creams, whereas, as

defendant well knew, defendant did not examine or consult with such patients as

represented in the patient records.


       All in violation of 18 U.S.C. § 1035.



                                      Counts 23-33 (Violation: 42 U.S.C. 1320a-
                                                         7b(b)(l) (Anti kickback-receipt
                                                         of payment)

       The Introduction regarding the Federal Health Care Programs section of this

Indictment are re-alleged and incorporated by reference as though fully set forth herein.

                                      The Scheme

        From on or about January 2015 to on or about April 2018, in the Eastern District


of Texas, and elsewhere, Gri oriy T. Rodanaia, defendant, did knowingly, intentionally,

and willfully solicit and receive remuneration totaling approximately $164,800, including


a kickback, bribe, or rebate, directly and indirectly, overtly and covertly, in cash and in-

kind, in return for the furnishing and arranging for the furnishing of any item or service


                                               8
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 9 of 14 PageID #: 10



 for which payment may be made in whole and in part under a Federal health care program,

 that is, the defendant received cash remuneration from Medicare and Medicaid


 beneficiaries seeking opioid treatment, including prescriptions related thereto paid for by

 Medicare and Medicaid, in that such beneficiaries were required to pay cash for an office


 visit, in excess of and in lieu of the amount which would have been reimbursed by the


 Medicare and Medicaid programs to the defendant for such service. Further, such office


 visits were not with a licensed practitioner or healthcare professional authorized by


 Federal and State law to administer and dispense opioid drugs but rather such office visits

 were conducted by office staff with no medical certifications and were not authorized by


 Federal and State law to administer and dispense prescriptions for opioid drugs.


          On or about the below dates, in the Eastern District of Texas, Grigoriy T.


 Rodonaia, defendant, did knowingly, intentionally, and willfully solicit and receive


 remuneration including a kickback, bribe, or rebate, directly and indirectly, overtly and


 covertly, in cash and in-kind, in return for the furnishing and arranging for the furnishing


 of any item or service for which payment may be made in whole and in part under a


 Federal health care program:


            Beneficiary
            and HICN        Approximate
            or Rx             Date of         Federal ealth       Approximate Amount
   Count    number              Service        Care Pro ram        Paid By Beneficiary
               L.E.F.
     23         0563       June 11, 2015          Medicaid        $150

                                              9
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 10 of 14 PageID #: 11




               C.M.L
     24        903328      Jan. 28,2016        Medicaid            $150
               J.R.S.
     25       515755       Mar. 24, 2016           Medicaid        $150
               A.B.
     26        0563        Sept. 26,2016           Medicare        $150
               J.S.L.
     27         4530       Sept. 22, 2016          Medicare        $150
               K.B.S.
     28        521363      July 5, 2017            Medicaid        $150
                A.B.
     29         0563       July 21, 2017           Medicare        $150
               C.E.C.
     30         6741       Nov. 10, 2017           Medicare        $150
                S.J.S.
     31       422414       March 8,2018            Medicaid        $150
               C.E.C.
     32         6741       Mar. 28,2018            Medicare        $150
                A.N.
     33       8473518       April 3, 2018          Medicaid        $150

        All in violation of Title 42, United States Code, §1320a-7b(b)(l).



                                            Count 34 (Violation: 21 U.S.C. §841(a)(l)
                                                            Distribute or dispense a
                                                            Controlled substance)


          On or about March 9, 2017, in the Eastern District of Texas, Grigoriy T.

 Rodonaia, defendant, did knowingly and intentionally distribute or dispense a Schedule

 IV controlled substance, namely, Adipex-P or Phentermine, outside the course of standard

 medical practice or in a manner inconsistent with public health and welfare.

        In violation of 21 U.S.C. § 841(a)(1) and (b)(2).




                                              10
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 11 of 14 PageID #: 12




                                              Count 35 (Violation: 21 U.S.C. §841(a)(l)
                                                            Distribute or dispense a
                                                            Controlled substance)


         On or about March 31, 2017, in the Eastern District of Texas, Gri oriy T.

 Rodonaia, defendant, did knowingly and intentionally distribute or dispense a Schedule

 IV controlled substance, namely, Adipex-P or Phentermine, outside the course of standard


 medical practice or in a manner inconsistent with public health and welfare.

        In violation of 21 U.S.C. § 841(a)(1) and (b)(2).

             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

        Upon conviction of one or more of the offenses alleged in Counts One through

 Thirty-three of this Indictment, defendant Gri ory T. Rodonaia shall forfeit to the United

 States, pursuant to 18 U.S.C. §§ 982(a)(7) and 982(a)(2)(B), any property constituting or

 derived from proceeds obtained directly or indirectly as a result of the said violations,

 including but not limited to the following:

        1. PERSONAL PROPERTY

        A. MONEY JUDGMENT, being a sum of money equal to $6,864,000.00 in United

 States currency representing the amount of proceeds obtained as a result of a health care

 offense, in violation of 18 U.S.C. § 1347.

        2. SUBSTITUTE ASSETS

        If any of the above-described forfeitable property, as a result of any act or omission

 of the Defendant:



                                               11
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 12 of 14 PageID #: 13



        (a) cannot be located upon the exercise of due diligence;

        (b) has been transferred or sold to, or deposited with, a third party;

        (c) has been placed beyond the jurisdiction of the court;

        (d) has been substantially diminished in value; or

        (e) has been commingled with other property which cannot be divided without

 difficulty; it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as

 incorporated by 18 U.S.C. § 982(b), to seek forfeiture of any other property of said

 Defendant up to the value of the forfeitable property described above.

        By virtue of the commission of the offenses alleged in Counts One through Sixteen

 of this Indictment, any and all interest the Defendant has in the above-described property

 is vested in the United States and hereby forfeited to the United States pursuant to 18 U.S.C.

 § 982(a)(7).

                                                          A TRUE BILL


                                                           GRAND JURY FOREPERSON


 JOSEPH D. BROWN
 UNITED STATES ATTORNEY


 ROBERT L. RAWLS'
 ASSISTANT UNITED STATES ATTORNEY




                                              12
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 13 of 14 PageID #: 14



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

 UNITED STATES OF AMERICA                    §
                                             §
 vs.                                         §     CRIMINAL NO. 1:20-CR-33 MAC/KFG
                                             §
 GRIGORIY T. RODONAIA                        §

                                  NOTICE OF PENALTY

                                         Counts 1-16

 Violation:     18 U.S.C. § 1347 (Health Care Fraud)

 Penalty:        Imprisonment of not more than twenty (10) years, a fine not to exceed
                 $250,000 or an amount not more than the greater of twice the gross gain to
                 the defendant or twice the gross loss to the victim, or both; and a term of
                 supervised release of not more than three (3) years.

 Special Assessment: $ 100.00


                                        Counts 17 - 21

 Violation:     18 U.S.C. 1028A (Aggravated Identity Theft)

 Penalty:     Imprisonment of not more than 2 years in addition to the sentence imposed for
              the underlying felony, a fine of not more than $250,000.00 (or twice the
              pecuniary gain to defendant or loss to the victim), or both and a term of
              supervised release of not more than three (3) years.

 Special Assessment: $100.00

                                          Count 22

 Violation:     18 U.S.C. § 1035 (False Statements in Relation to Health Care Matters)

 Penalty:       Not more than five (5) years imprisonment, a fine of not more than $25,000
                or an amount not more than the greater of twice the gross gain to the
                defendant or twice the gross loss to the victim, or both. A term of
                supervised release of not more than three (3) years.

                                              13
Case 1:20-cr-00033-MAC-KFG Document 2 Filed 03/18/20 Page 14 of 14 PageID #: 15



 Special Assessment:                      $100.00

                                      Counts 23 - 33

 Violation:    42 U.S.C. § 13 20a-7b(b)(l)(Anti-kickback-receipt of payment)

 Penalty:     Not more than five (5) years imprisonment, a fine of not more than $2 5,000
              or an amount not more than the greater of twice the gross gain to the
              defendant or twice the gross loss to the victim, or both. A term of
              supervised release of not more than three (3) years.

 Special Assessment: $100.00


                                          Counts 34 - 35

 Violation: 2 1 U.S.C. §84l(a)(l) and (b)(2) (Distribute or dispense a Schedule IV
            controlled substance outside of standard medical practice)

 Penalty: Not more than five (5) years imprisonment; a fine of not more than
          $250,000, or an amount not more than the greater of twice the gross gain
          to the defendant or twice the gross loss to the victim or both. A term of
          supervised release of not more than three (3) years.

 Special Assessment: $100.00




                                             14
